ACCEPTED
                                                                                                                  01-15-00544-CV
                                                                                                    FIRST COURT OF APPEALS
                                                                                                               HOUSTON, TEXAS
                                                                                                       6/15/2015 4 :22:12 PM
                                                                                                             6/19/2015 2:48:38 PM
                                                                                  Chris Daniel - District Clerk Harris County
                                                                                                           CHRISTOPHER PRINE
                                                                                                      Envelope No. 5683141
                                                                                                     By: Phyllis Washington
                                                                                                                            CLERK
                                                                                               Filed: 6/15/2015 4:22:12 PM

                                       Cause No. 2010-40764

TERRY NEFF, Derivatively on Behalf of                  §                         FILED
                                                                     IN THE DISTRICT   IN
                                                                                     COURT OF
                                                                           1st COURT OF APPEALS
WEATHERFORD INTERNATIONAL LTD.,                        §                       HOUSTON, TEXAS
                                                       §                   6/19/2015 2:48:38 PM
                               Plaintiff,              §
                                                                           CHRISTOPHER A. PRINE
                                                       §                HARRIS COUNTY,
                                                                                   Clerk TEXAS
        vs.                                            §
NICHOLAS F. BRADY, DAVID J. BUTTERS,                    §
WILLIAM E. MACAULAY, ROBERT B.                          §
                                                                       270TH JUDICIAL DISTRICT
MILLARD, ROBERT K MOSES, JR.,                           §
ROBERT A RAYNE, BERNARD J. DUROC-                       §
DANNER, and BRUCE M. MARTIN                            §§
                                                       §                          Consolidated Action
                               Defendants,
                                                       §
       -and-                                           §
                                                       §
WEATHERFORD INTERNATIONAL LTD., a                      §
Swiss corporation,                                     §
                                                       §
                       Nominal Defendant.              §
                                                       §
                                                       §
                             PLAINTIFFS' NOTICE OF APPEAL

       Notice is hereby given that Plaintiffs Terry Neff and Iron Workers Mid-South Pension Fund

("Plaintiffs") desire to appeal from: (1) the Court's May 14, 2015 Order Sustaining Defendant Burt

M. Martin's Special Exceptions; (2) the Court's May 14, 2015 Order Granting Nominal Defendant

Weatherford International Ltd. 's Plea to the Jurisdiction and Special Exceptions; (3) the Court's May

18, 2015 Order Granting Defendant Bernard J. Duroc-Danner's Plea to the Jurisdiction and Special

Exceptions; and (4) the Court's May 18, 2015 Order Granting Individual Director Defendants' Plea

to the Jurisdiction and Special Exceptions entered in Cause No. 2010-40764, Neff v. Brady, et al., in

the 270th Judicial District Court of Harris County, Texas. The appeal will be to the First or

Fourteenth Court of Appeals.




                                                - 1-
                Local Rule Notice of and Assignment of Related Cases in Appeals

          As required by the Local Rules Relating to Assignment of Related Cases to and Transfers of

Related Cases between the First and Fourteenth Courts of Appeals, the undersigned hereby certifies

that there have been no related appeals or original proceedings previously filed in either the First or

Fourteenth Court of Appeals.


DATED: June 15, 2015                           Respectfully submitted,

                                               KENDALL LAW GROUP, LLP



                                                 Cku".t.At
                                               JOWKEifDALf((tate Bar No. 11260700)
                                               JAMIE J. McKEY (State Bar No. 24045262)
                                               3232 McKinney A venue, Suite 700
                                               Dallas, TX 75204
                                               Telephone: 214/744-3000
                                               214/744-3015 (fax)

                                               ROBBINS ARROYO LLP
                                               BRIAN J. ROBBINS
                                               GEORGE C. AGUILAR
                                               JAY N. RAZZOUK
                                               600 B Street, Suite 1900
                                               San Diego, CA 92101
                                               Telephone: 619/525-3990
                                               619/525-3991 (fax)

                                               ROBBINS GELLER RUDMAN
                                                 &DOWDLLP
                                               TRAVIS E. DOWNS III
                                               BENNY C. GOODMAN III
                                               ERIK W. LUEDEKE
                                               655 West Broadway, Suite 1900
                                               San Diego, CA 92101
                                               Telephone: 619/231-105 8
                                               619/231-7423 (fax)

                                               Attorneys for Plaintiffs Terry Neff and Iron Workers
                                               Mid-South Pension Fund


1033474




                                                -2-
                               CERTIFICATE OF SERVICE

       I, Jamie J. McKey, hereby certify that on June 15, 2015, a true and correct copy of the
foregoing was served on the following counsel in accordance with the Texas Rules of Civil
Procedure:

James A. Reeder, Jr.                            Rebecca N. Brandt
Jeffrey S. Johnston                             LATHAM & WATKINS LLP
 Stacy M. Neal                                  811 Main Street, Suite 3700
Nicholas Shum                                   Houston, TX 77002
 Stephanie Miller                               rebecca.brandt@lw.com
VINSON & ELKINS LLP
 1001 Fannin St., Suite 2500                    Peter A. Wald
Houston, TX 77002                               LATHAM & WATKINS LLP
jreeder@velaw.com                               505 Montgomery Street, Suite 2000
jjohnston@velaw.com                             San Francisco, CA 94111
sneal@velaw.com                                 peter.wald@lw.com
nshum@velaw.com
smiller@velaw.com                              Kevin H. Metz
                                               LATHAM & WATKINS LLP
N. Scott Fletcher                              555 Eleventh Street NW, Suite 1000
Elizabeth G. Myers                             Washington, DC 20004
JONES DAY                                      kevin.metz@lw.com
717 Texas, Suite 3300
Houston, TX 77002                              Noelle M. Reed
sfletcher@jonesday.com                         Charles W. Schwartz
egmyers@jonesday.com                           Daniel E. Bolia
                                               SKADDEN, ARPS, SLATE,
Robert S. Bennett                                MEAGHER & FLOM LLP
Ellen Kennedy                                  1000 Louisiana Street, Suite 6800
HOGAN LOVELLS US LLP                           Houston, TX 77002
555 Thirteenth Street, NW                      noelle.reed@skadden.com
Washington, DC 20004                           charles.schwartz@skadden.com
robert.bennett@hoganlovells.com                daniel.bolia@skadden.com
ellen.kennedy@hoganlovells.com




                                                      JAMIEJ.cKEY




                                            -3-